UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended September 30, 2007 or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission File Number Registrant, State of Incorporation, Address and Telephone Number I.R.S. Employer Identification No. 1-11255 AMERCO 88-0106815 (A Nevada Corporation) 1325 Airmotive Way, Ste. 100 Reno, Nevada 89502-3239 Telephone (775) 688-6300 Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes RNo £ Indicate by check mark whether the registrant is a large accelerated filer, accelerated filer, or a non-accelerated filer.See definition of an “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £Accelerated filer RNon-accelerated filer £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) Yes £ No R Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13, or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes RNo £ 20,059,314 shares of AMERCO Common Stock, $0.25 par value, were outstanding at November 1, 2007. TABLE OF CONTENTS Page No. PART I FINANCIAL INFORMATION Item 1. Financial Statements a)Condensed Consolidated Balance Sheets as of September 30, 2007 (unaudited) and March 31, 2007 1 b)Condensed Consolidated Statements of Operations for the Quartersended September 30, 2007 and 2006 (unaudited) 2 c)Condensed Consolidated Statements of Operations for the Six Months ended September 30, 2007 and 2006 (unaudited) 3 d)Condensed Consolidated Statements of Cash Flows for the Six Months ended September 30, 2007 and 2006 (unaudited) 4 e)Notes to Condensed Consolidated Financial Statements (unaudited) 5 – 32 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 33 – 51 Item 3. Quantitative and Qualitative Disclosures About Market Risk 52 Item 4. Controls and Procedures 52 – 53 PART II OTHER INFORMATION Item 1. Legal Proceedings 53 Item 1A. Risk Factors 53 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 53 Item 3. Defaults Upon Senior Securities 54 Item 4. Submission of Matters to a Vote of Security Holders 54 Item 5. Other Information 54 Item 6. Exhibits 55 - 56 PART I FINANCIAL INFORMATION ITEM 1.Financial Statements AMERCO AND CONSOLIDATED ENTITIES CONDENSED CONSOLIDATED BALANCE SHEETS September 30, March 31, 2007 2007 (Unaudited) (In thousands) ASSETS Cash and cash equivalents $ 203,344 $ 75,272 Reinsurance recoverables and trade receivables, net 189,869 184,617 Notes and mortgage receivables, net 1,862 1,669 Inventories, net 62,983 67,023 Prepaid expenses 47,487 52,080 Investments, fixed maturities and marketable equities 656,912 681,801 Investments, other 166,650 178,699 Deferred policy acquisition costs, net 43,887 44,514 Other assets 231,506 95,123 Related party assets 205,849 245,179 1,810,349 1,625,977 Property, plant and equipment, at cost: Land 206,780 202,917 Buildings and improvements 834,331 802,289 Furniture and equipment 313,303 301,751 Rental trailers and other rental equipment 206,599 200,208 Rental trucks 1,736,826 1,604,123 SAC Holding II - property, plant and equipment 81,385 80,349 3,379,224 3,191,637 Less: Accumulated depreciation (1,310,726 ) (1,294,566 ) Total property, plant and equipment 2,068,498 1,897,071 Total assets $ 3,878,847 $ 3,523,048 LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities: Accounts payable and accrued expenses $ 264,876 $ 251,197 AMERCO's notes and loans payable 1,452,042 1,181,165 SAC Holding II notes and loans payable, non-recourse to AMERCO 74,197 74,887 Policy benefits and losses, claims and loss expenses payable 773,250 768,751 Liabilities from investment contracts 361,380 386,640 Other policyholders' funds and liabilities 10,774 10,563 Deferred income 14,935 16,478 Deferred income taxes 137,676 113,170 Related party liabilities 2,008 2,099 Total liabilities 3,091,138 2,804,950 Commitments and contingencies (Notes 3, 6 and 7) Stockholders' equity: Series preferred stock, with or without par value, 50,000,000 shares authorized: Series A preferred stock, with no par value, 6,100,000 shares authorized; 6,100,000 shares issued and outstanding as of September 30 and March 31, 2007 - - Series B preferred stock, with no par value, 100,000 shares authorized; none issued and outstanding as of September 30 and March 31, 2007 - - Series common stock, with or without par value, 150,000,000 shares authorized: Series A common stock of $0.25 par value, 10,000,000 shares authorized; none issued and outstanding as of September 30 and March 31, 2007 - - Common stock of $0.25 par value, 150,000,000 shares authorized; 41,985,700 issued as of September 30 and March 31, 2007 10,497 10,497 Additional paid-in capital 376,661 375,412 Accumulated other comprehensive loss (32,628 ) (41,779 ) Retained earnings 941,870 849,300 Cost of common shares in treasury, net (21,926,386 shares as of September 30, 2007 and 21,440,387 as of March 31, 2007) (501,165 ) (467,198 ) Unearned employee stock ownership plan shares (7,526 ) (8,134 ) Total stockholders' equity 787,709 718,098 Total liabilities and stockholders' equity $ 3,878,847 $ 3,523,048 The accompanying notes are an integral part of these condensed consolidated financial statements. 1 AMERCO AND CONSOLIDATED ENTITIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Quarter Ended September 30, 2007 2006 (Unaudited) (In thousands, except share and per share amounts) Revenues: Self-moving equipment rentals $ 439,801 $ 445,720 Self-storage revenues 33,088 32,416 Self-moving and self-storage products and service sales 62,495 61,916 Property management fees 3,993 3,986 Life insurance premiums 27,937 31,120 Property and casualty insurance premiums 7,332 6,470 Net investment and interest income 16,419 15,626 Other revenue 9,492 8,999 Total revenues 600,557 606,253 Costs and expenses: Operating expenses 284,990 280,808 Commission expenses 53,437 53,605 Cost of sales 33,943 31,448 Benefits and losses 25,592 28,842 Amortization of deferred policy acquisition costs 3,266 4,825 Lease expense 34,457 37,385 Depreciation, net of (gains) losses on disposals 55,746 43,087 Total costs and expenses 491,431 480,000 Earnings from operations 109,126 126,253 Interest expense (27,495 ) (21,063 ) Amortization of fees on early extinguishment of debt - (6,969 ) Pretax earnings 81,631 98,221 Income tax expense (31,157 ) (37,730 ) Net earnings 50,474 60,491 Less: Preferred stock dividends (3,241 ) (3,241 ) Earnings available to common shareholders $ 47,233 $ 57,250 Basic and diluted earnings per common share $ 2.39 $ 2.74 Weighted average common shares outstanding: Basic and diluted 19,733,755 20,910,204 The accompanying notes are an integral part of these condensed consolidated financial statements. 2 AMERCO AND CONSOLIDATED ENTITIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Six Months Ended September 30, 2007 2006 (Unaudited) (In thousands, except share and per share amounts) Revenues: Self-moving equipment rentals $ 835,878 $ 852,954 Self-storage revenues 65,124 62,847 Self-moving and self-storage products and service sales 131,209 129,367 Property management fees 7,940 7,833 Life insurance premiums 57,124 62,039 Property and casualty insurance premiums 13,248 11,852 Net investment and interest income 30,788 29,101 Other revenue 17,404 16,932 Total revenues 1,158,715 1,172,925 Costs and expenses: Operating expenses 558,321 542,187 Commission expenses 101,360 103,141 Cost of sales 68,591 63,764 Benefits and losses 54,869 59,448 Amortization of deferred policy acquisition costs 7,183 10,451 Lease expense 67,195 74,757 Depreciation, net of (gains) losses on disposals 100,011 82,758 Total costs and expenses 957,530 936,506 Earnings from operations 201,185 236,419 Interest expense (51,266 ) (39,525 ) Amortization of fees on early extinguishment of debt - (6,969 ) Pretax earnings 149,919 189,925 Income tax expense (57,693 ) (74,013 ) Net earnings 92,226 115,912 Less: Preferred stock dividends (6,482 ) (6,482 ) Earnings available to common shareholders $ 85,744 $ 109,430 Basic and diluted earnings per common share $ 4.32 $ 5.23 Weighted average common shares outstanding: Basic and diluted 19,850,874 20,903,946 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 AMERCO AND CONSOLIDATED ENTITIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Six Months Ended September 30, 2007 2006 (Unaudited) (In thousands) Cash flow from operating activities: Net earnings $ 92,226 $ 115,912 Adjustments to reconcile net earnings to cash provided by operations: Depreciation 113,194 86,545 Amortization of deferred policy acquisition costs 7,183 10,451 Change in provision for (gain) loss on trade receivables 87 (11 ) Change in provision for gain on mortgage notes (19 ) (20 ) Change in provision for inventory reserves 1,281 - Net gain on sale of real and personal property (13,183 ) (3,787 ) Net loss on sale of investments 149 891 Write-off of unamortized debt issuance costs - 6,969 Deferred income taxes 33,966 27,677 Net change in other operating assets and liabilities: Reinsurance recoverables and trade receivables (5,154 ) 18,383 Inventories 3,181 (8,357 ) Prepaid expenses 4,120 (2,962 ) Capitalization of deferred policy acquisition costs (2,539 ) (3,166 ) Other assets (10,373 ) (95 ) Related party assets 41,881 12,899 Accounts payable and accrued expenses 13,497 7,380 Policy benefits and losses, claims and loss expenses payable 5,066 (8,420 ) Other policyholders' funds and liabilities 211 1,577 Deferred income (1,673 ) 530 Related party liabilities (3,411 ) (10,016 ) Net cash provided by operating activities 279,690 252,380 Cash flows from investing activities: Purchases of: Property, plant and equipment (360,511 ) (378,605 ) Short term investments (128,627 ) (103,999 ) Fixed maturities investments (45,622 ) (59,033 ) Real estate (3,441 ) - Mortgage loans (4,895 ) (8,855 ) Proceeds from sale of: Property, plant and equipment 100,660 57,204 Short term investments 144,814 145,044 Fixed maturities investments 61,206 52,056 Cash received in excess of purchase for company acquired - 1,235 Equity securities 46 - Preferred stock 2,625 125 Real estate 153 10,113 Mortgage loans 4,043 4,182 Payments from notes and mortgage receivables 367 293 Net cash used by investing activities (229,182 ) (280,240 ) Cash flows from financing activities: Borrowings from credit facilities 447,620 276,744 Principal repayments on credit facilities (179,043 ) (39,614 ) Debt issuance costs (9,850 ) (539 ) Leveraged Employee Stock Ownership Plan - repayments from loan 608 608 Treasury stock repurchases (33,966 ) - Securitization deposits (116,176 ) - Preferred stock dividends paid (6,482 ) (6,482 ) Investment contract deposits 8,772 8,444 Investment contract withdrawals (34,032 ) (40,275 ) Net cash provided by financing activities 77,451 198,886 Effects of exchange rate on cash 113 131 Increase in cash equivalents 128,072 171,157 Cash and cash equivalents at the beginning of period 75,272 155,459 Cash and cash equivalents at the end of period $ 203,344 $ 326,616 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 AMERCO AND CONSOLIDATED ENTITIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1.Basis of Presentation The second fiscal quarter for AMERCO ends on the 30th of September for each year that is referenced. Our insurance company subsidiaries have a second quarter that ends on the 30th of June for each year that is referenced. They have been consolidated on that basis. Our insurance companies’ financial reporting processes conform to calendar year reporting as required by state insurance departments. Management believes that consolidating their calendar year into our fiscal year financial statements does not materially affect the disclosure of our financial position or results of operations. The Company discloses any material events occurring during the intervening period. Consequently, all references to our insurance subsidiaries’ years 2007 and 2006 correspond to the Company’s fiscal years 2008 and 2007, respectively. Accounts denominated in non-U.S. currencies have been translated into U.S. dollars. Certain amounts reported in previous years have been reclassified to conform to the current presentation. The consolidated financial statements for the second quarter and the first six months of fiscal 2008 and fiscal 2007, and the balance sheet as of March 31, 2007 include the accounts of AMERCO and its wholly-owned subsidiaries and SAC Holding II Corporation and its subsidiaries (“SAC Holding II”). The condensed consolidated balance sheet as of September 30, 2007 and the related condensed consolidated statements of operations for the second quarter and the first six months and the cash flows for the first six months ended fiscal 2008 and 2007 are unaudited. In our opinion, all adjustments necessary for the fair presentation of such condensed consolidated financial statements have been included. Such adjustments consist only of normal recurring items. Interim results are not necessarily indicative of results for a full year. The information in this 10-Q should be read in conjunction with Management’s Discussion and Analysis and financial statements and notes thereto included in the AMERCO 2007 Form 10-K. Intercompany accounts and transactions have been eliminated. Description of Legal Entities AMERCO, a Nevada corporation (“AMERCO”), is the holding company for: U-Haul International, Inc. (“U-Haul”), Amerco Real Estate Company (“Real Estate”), Republic Western Insurance Company (“RepWest”) and its wholly-owned subsidiary, Oxford Life Insurance Company (“Oxford”) and its wholly-owned subsidiaries, Unless the context otherwise requires, the term “Company,” “we,” “us” or “our” refers to AMERCO and its legal subsidiaries. 5 AMERCO AND CONSOLIDATED ENTITIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS – (CONTINUED) Description of Operating Segments AMERCO has four reportable segments. They are Moving and Storage, Property and Casualty Insurance, Life Insurance and SAC Holding II. Moving and Storage operations include AMERCO, U-Haul and Real Estate and the wholly-owned subsidiaries of U-Haul and Real Estate and consist of the rental of trucks and trailers, sales of moving supplies, sales of towing accessories, sales of propane, the rental of self-storage spaces to the “do-it-yourself” mover and management of self-storage properties owned by others. Operations are conducted under the registered trade name U-Haul® throughout the United States and Canada. Property and Casualty Insurance includes RepWest and its wholly-owned subsidiary. RepWest provides loss adjusting and claims handling for U-Haul through regional offices across North America. RepWest also underwrites components of the Safemove, Safetow and Safestor protection packages to U-Haul customers. Life Insurance includes Oxford and its wholly-owned subsidiaries. Oxford originates and reinsures annuities, ordinary life and Medicare supplement insurance. Oxford also administers the self-insured employee health and dental plans for Arizona employees of the Company. SAC Holding Corporation and its subsidiaries, and SAC Holding II Corporation and its subsidiaries, collectively referred to as “SAC Holdings,” own self-storage properties that are managed by U-Haul under property management agreements and act as independent U-Haul rental equipment dealers. AMERCO, through its subsidiaries, has contractual interests in certain SAC Holdings’ properties entitling AMERCO to potential future income based on the financial performance of these properties. With respect to SAC Holding II, AMERCO is considered the primary beneficiary of these contractual interests. Consequently, we include the results of SAC Holding II in the consolidated financial statements of AMERCO, as required by FIN 46(R). 2. Earnings per Share Net earnings for purposes of computing earnings per common share are net earnings less preferred stock dividends. Preferred stock dividends include accrued dividends of AMERCO. The weighted average common shares outstanding exclude post-1992 shares of the employee stock ownership plan that have not been committed to be released. The unreleased shares net of shares committed to be released were 319,316 and 368,142 as of September 30, 2007 and September 30, 2006, respectively. 6,100,000 shares of preferred stock have been excluded from the weighted average shares outstanding calculation because they are not common stock and they are not convertible into common stock. 6 AMERCO AND CONSOLIDATED ENTITIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS – (CONTINUED) 3. Borrowings Long-Term Debt Long-term debt was as follows: September 30, March 31, 2008 Rate (a) Maturities 2007 2007 (Unaudited) (In thousands) Real estate loan (amortizing term) 6.93 % 2018 $ 290,000 $ 295,000 Real estate loan (revolving credit) - 2018 - - Senior mortgages 5.19%-5.75 % 2015 519,990 521,332 Construction loan (revolving credit) 7.32 % 2009 21,700 - Working capital loan (revolving credit) - 2008 - - Fleet loans (amortizing term) 6.11%-7.42 % 2012-2014 322,143 364,833 Fleet loans (securitization) 5.40%-5.56 % 2010-2014 298,209 - Fleet loan (revolving credit) - 2011 - - Total AMERCO notes and loans payable $ 1,452,042 $ 1,181,165 (a) Interest rate as of September 30, 2007, including the effect of applicable hedging instruments Real Estate Backed Loans Real Estate Loan Amerco Real Estate Company and certain of its subsidiaries and U-Haul Company of Florida are borrowers under a Real Estate Loan. The lender is Merrill Lynch Commercial Finance Corp. and has a final maturity date of August 2018. The loan is comprised of a term loan facility with initial availability of $300.0 million and a revolving credit facility with an availability of $200.0 million. As of September 30, 2007 the outstanding balance on the Real Estate Loan was $290.0 million, with no portion of the revolver drawn down. U-Haul International, Inc. is a guarantor of this loan. The amortizing term portion of the Real Estate Loan requires monthly principal and interest payments, with the unpaid loan balance and accrued and unpaid interest due at maturity. The revolving credit portion of the Real Estate Loan requires monthly interest payments when drawn, with the unpaid loan balance and any accrued and unpaid interest due at maturity. The Real Estate Loan is secured by various properties owned by the borrowers. The interest rate, per the provisions of the amended Loan Agreement, is the applicable London Inter-Bank Offer Rate (“LIBOR”) plus the applicable margin. At September 30, 2007 the applicable LIBOR was 5.82% and the applicable margin was 1.50%, the sum of which was 7.32%. The applicable margin ranges from 1.50% to 2.00%. The rate on the term facility portion of the loan is hedged with an interest rate swap fixing the rate at 6.93% based on the current margin. The default provisions of the Real Estate Loan include non-payment of principal or interest and other standard reporting and change-in-control covenants. There are limited restrictions regarding our use of the funds. Senior Mortgages Various subsidiaries of Amerco Real Estate Company and U-Haul International, Inc. are borrowers under certain senior mortgages. The lenders for these senior mortgages are Merrill Lynch Mortgage Lending, Inc. and Morgan Stanley Mortgage Capital, Inc. These senior mortgages loan balances as of September 30, 2007 were in the aggregate amount of $460.6 million and are due July 2015. These senior mortgages require average monthly principal and interest payments of $3.0 million with the unpaid loan balance and accrued and unpaid interest due at maturity. These senior mortgages are secured by certain properties owned by the borrowers. The interest rates, per the provisions of these senior mortgages, are 5.68% per annum for the Merrill Lynch Mortgage Lending Agreement and 5.52% per annum for the Morgan Stanley Mortgage Capital Agreement. The default provisions of these senior mortgages include non-payment of principal or interest and other standard reporting and change-in-control covenants. There are limited restrictions regarding our use of the funds. 7 AMERCO AND CONSOLIDATED ENTITIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS – (CONTINUED) Various subsidiaries of the Company are borrowers under mortgage backed loans that we also classify as senior mortgages.These loans are secured by certain properties owned by the Company.The loan balance of these notes totals $59.4 as of September 30, 2007.Maturity dates begin in 2009 with the majority maturing in 2015.Rates for these loans range from 5.19% to 5.75%.The loans require monthly principal and interest payments with the balances due upon maturity.The default provisions of the loans include non-payment of principal or interest and other standard reporting and change-in-control covenants.There are limited restrictions regarding our use of the funds. Construction / Working Capital Loans Amerco Real Estate Company and a subsidiary of U-Haul International, Inc. entered into a revolving credit Construction Loan with MidFirst Bank effective June 29, 2006. The maximum amount that can be drawn at any one time is $40.0 million. The final maturity is June 2009. As of September 30, 2007 the outstanding balance was $21.7 million. The Construction Loan requires monthly interest only payments with the principal and any accrued and unpaid interest due at maturity. The loan can be used to develop new or existing storage properties. The loan is secured by the properties being constructed. The interest rate, per the provision of the Loan Agreement, is the applicable LIBOR plus a margin of 1.50%. At September 30, 2007 the applicable LIBOR was 5.82% and the margin was 1.50%, the sum of which was 7.32%. The default provisions of the loan include non-payment of principal or interest and other standard reporting and change-in-control covenants. Amerco Real Estate Company is a borrower under an asset backed facility. The lender is JP Morgan Chase Bank and the facility was originally in the amount of $20.0 million. The loan is secured by certain properties owned by the borrower. On September 5, 2007, the loan was amended to increase the availability to $35.0 million. The interest rate, per the provision of the Loan Agreement, is the applicable LIBOR plus a margin of 1.50%. The loan agreement provides for revolving loans, subject to the terms of the loan agreement with final maturity in November 2008, subject to a one year extension. The loan requires monthly interest payments with the unpaid loan balance and accrued and unpaid interest due at maturity. U-Haul International, Inc. and AMERCO are the guarantors of this loan. The default provisions of the loan include non-payment of principal or interest and other standard reporting and change-in-control covenants. At September 30, 2007 the facility was fully available. Fleet Loans Rental Truck Amortizing Loans U-Haul International, Inc. and several of its subsidiaries are borrowers under an amortizing term loan. The lender is Merrill Lynch Commercial Finance Corp. The Company’s outstanding balance at September 30, 2007 was $106.6 million and the final maturity is April 2012. The Merrill Lynch Rental Truck Amortizing Loan requires monthly principal and interest payments, with the unpaid loan balance and accrued and unpaid interest due at maturity. The Merrill Lynch Rental Truck Amortizing Loan was used to purchase new trucks. The interest rate, per the provision of the Loan Agreement, is the applicable LIBOR plus a margin between 1.50% and 1.75%. At September 30, 2007, the applicable LIBOR was 5.82% and the applicable margin was 1.75%, the sum of which was 7.57%. The interest rate is hedged with an interest rate swap fixing the rate at 6.81% based on the current margin. The default provisions of the loan include non-payment of principal or interest and other standard reporting and change-in-control covenants. U-Haul International, Inc. and several of its subsidiaries are borrowers under an amortizing term loan. The lender is BTMU Capital Corporation (“BTMU”). The Company’s outstanding balance at September 30, 2007 was $119.3 million, and the final maturity is October 2012. The BTMU Rental Truck Amortizing Loan requires monthly principal and interest payments, with the unpaid loan balance and accrued and unpaid interest due at maturity. The BTMU Rental Truck Amortizing Loan was used to purchase new trucks. The interest rate, per the provision of the Loan Agreement, is the applicable LIBOR plus a margin between 1.25% and 1.75%. At September 30, 2007 the applicable LIBOR was 5.82% and the applicable margin was 1.75%, the sum of which was 7.57%. The interest rate is hedged with an interest rate swap fixing the rate at 7.32% based on the current margin. AMERCO and U-Haul International, Inc. are guarantors of the loan. The default provisions of the loan include non-payment of principal or interest and other standard reporting and change-in-control covenants. 8 AMERCO AND CONSOLIDATED ENTITIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS – (CONTINUED) U-Haul International, Inc. and several of its subsidiaries are borrowers under an amortizing term loan. The lender is Bayerische Hypo-und Vereinsbank AG (“HVB”). The Company’s outstanding balance at September 30, 2007 was $33.7 million and its final maturity is July 2013. The HVB Rental Truck Amortizing Loan requires monthly principal and interest payments, with the unpaid loan balance and accrued and unpaid interest due at maturity. The HVB Rental Truck Amortizing Loan was used to purchase new trucks. The interest rate, per the provision of the Loan Agreement, is the applicable LIBOR plus a margin between 1.25% and 1.75%. At September 30, 2007 the applicable LIBOR was 5.82% and the applicable margin was 1.75%, the sum of which was 7.57%. The interest rate is hedged with an interest rate swap fixing the rate at 7.42% based on the current margin. U-Haul International, Inc. is a guarantor of this loan. The default provisions of the loan include non-payment of principal or interest and other standard reporting and change-in-control covenants. U-Haul International, Inc. and several of its subsidiaries are borrowers under an amortizing term loan. The lender is U.S. Bancorp Equipment Finance, Inc. (“U.S.
